Exhibit 10.2 DRAWDOWN EQUITY FINANCING AGREEMENT THIS AGREEMENT dated as of the 22 day of March 2010 (the “Agreement”) between Long Side Ventures, LLC a Florida limited liability corporation (the " Investor "), and Feel Golf Company, Inca corporation organized and existing under the laws of the State of California (the " Company "). WHEREAS , the parties desire that, upon the terms and subject to the conditions contained herein, the Company shall issue and sell to the Investor, from time to time as provided herein, and the Investor shall purchase from the Company up to One
